Poffenbarger, Judge:
The relief sought here is prohibition of enforcement of a judgment founded upon a charge and conviction of violation of a Sunday closing ordinance of the City of Huntington, upon the ground of alleged invalidity of the ordinance, it being contended that the' passage thereof was an act in excess of the powers vested in the city by its charter, at the date of its passage.
As the plaintiff here, before the filing of his petition or award of the rule, took an appeal from (he judgment rendered by the respondent, the Judge of the Police Court of the City of Huntington, to the Common Pleas Co art of Cabell county, whereby the claim of jurisdiction of the former court over the proceeding and the judgment was terminated, the writ cannot be awarded, nor can any of the numerous questions argued be decided on this application. Prohibition never goes to undo a thing that has been completely done and ended. Hall v. Norwood, Siderfin, 165; United States v. Hoffman, 4 Wall. (U. S.) 158; Hull v. Shasta Co. Sup. Ct., 63 Cal. 179; Spelling, Extraordinary Relief, sec. 1720. By the appeal, the case was completely withdrawn from the actual or pretended jurisdiction of the Police Judge, and his functions in the matter had then been fully performed and ended. Dunbar v. Dunbar, 5 W. Va. 567; State v. Harness, 42 W. Va. 414; McLaughlin v. Jenney, 6 Gratt. 609. He is now powerless to enforce his judgment and it would be futile and idle to prohibit him from performance of an act he cannot do and is no longer attempting *425to do. The ease is now wholly in the hands of another court against which no writ is sought. For all that appears here, it may reverse the judgment and dismiss the proceeding.
For the reason stated, the rule will be discharged and the writ refused.

Writ refused.